Citation Nr: 0834552	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service connected left 
knee disability.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service connected left 
knee disability.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The claims folder is 
currently under the jurisdiction of the Portland, Oregon, RO.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, right 
knee arthritis is shown to be causally or etiologically 
related to the veteran's service-connected left knee 
disorder.

2.  A left hip disorder is not shown to be etiologically 
related to active service, nor was it proximately caused or 
worsened by the veteran's service-connected left knee 
disability.

3.  The veteran is not shown to have objective evidence of a 
low back disability.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee is causally related to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


2.  A left hip disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).

3.  A low back disorder was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent in October 2006 and the claims were 
readjudicated in an October 2007 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has provided the veteran VA examinations and obtained 
medical opinions as to the etiology of his claimed disorders, 
obtained his service treatment and VA medical records and 
obtained private medical evidence at the veteran's request.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background

The veteran is service connected for left knee instability 
and degenerative joint disease.  He contends that he has 
right knee, left hip, and low back disabilities as a result 
of favoring his service connected left knee.

The veteran's service treatment records (STRs) note extensive 
complaints and treatment related to his left knee; a left 
medial meniscectomy was performed in September 1976.  The 
only reference to right knee complaint is on an August 1975 
treatment note that reported complaints of soreness on back 
of both knees.  The impression was sore tendon.  No further 
right knee complaints were noted.  The STRs do not show any 
treatment or complaints related to his left hip or low back.  
The service separation examination found normal right knee, 
back, and hips.

A May 2001 orthopedic evaluation noted the veteran believed 
he had pains in the hip, ankle, and low back that were 
secondary to his left knee "because he is always fearing the 
knee.  So the other portions of the body have taken the 
stress of that."  The examiner did not diagnose any 
disability of the hip or low back.

A VA examiner in December 2002 stated:

Veteran with left knee pain, service 
connected and he claimed to be service 
connected for right knee, left hip and low 
back secondary to compensation when he 
walks and his daily activities.  
Examination is unremarkable except he has 
pain, chronic type....He notes the pain as 
subjective and secondary to service 
connected left knee pain.  They are 
service connected.

X-rays of the left hip, right knee, and lumbar spine were 
negative.

In March 2004, a VA orthopedic examiner concluded that after 
years of favoring his left knee, the veteran "developed 
right knee pain and had surgery on the right knee too.  
Because of pain and the knee disorder, he developed 
functional impairment, lost coordination, as well as range of 
motion secondary to pain and weakness.  He met DeLuca for 
knee, direct service connection for left knee and indirectly 
for right knee secondary to internal knee disorder, post 
surgery arthroscopic type."

An August 2005 VA examination diagnosed right knee 
arthralgia, left hip arthralgia and low back pain.  X-rays of 
the right knee and lumbar spine were normal.  Bilateral hip 
osteoarthritis was present.  It was the examiner's opinion 
that:

...the left hip, right knee, low back 
condition as to whether this is secondary 
to his service connected left knee 
condition I could not resolve this issue 
without resorting to mere speculation 
based on his inconsistent examination and 
symptom amplification.  Subjective 
complaints outweigh objective findings.  
Direct and indirect observation of the 
patient's mobility results on significant 
discrepancy.

An October 2006 VA examination noted well-healed arthroscopic 
scars of both knees.  A June 2007 right knee X-ray noted 
degenerative changes in all three compartments.

III.  Legal Criteria and Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1131.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Right Knee

The record establishes that the veteran currently has 
degenerative arthritis of the right knee and has previously 
undergone arthroscopic surgery on the right knee.  The March 
2004 VA orthopedic examiner related the veteran's current 
right knee pathology to years of favoring his service-
connected left knee.  While the August 2005 VA examiner was 
unable to resolve the issue based on the veteran's 
inconsistent effort on the examination, the Board finds that, 
resolving reasonable doubt in the veteran's favor, the March 
2004 examiner's opinion in combination with the objective 
evidence of current right knee pathology is sufficient to 
support a finding that the current right knee pathology is 
etiologically related to the service connected left knee 
disability.  Thus, the Board grants service connection of the 
right knee disability secondary to the left knee disability.

Left Hip

As the veteran has also alleged that his left hip disability 
is secondary to his service-connected left knee disability, 
the Board will consider the veteran's entitlement to service 
connection for left hip disability on a direct, presumptive 
and secondary basis.  Regarding direct and presumptive 
service connection, it is reasonably established that the 
veteran has a current left hip disability as he has been 
diagnosed as having osteoarthritis of the left hip.  There is 
no evidence, however, that the veteran had any injury to the 
left hip in service (nor does the veteran allege such injury) 
or that the veteran's degenerative joint disease (i.e. 
arthritis) became manifest in the first post-service year.  
See 38 C.F.R. § 3.307, 3.309.  Also, there is no competent 
medical evidence of record indicating that the veteran's left 
hip disability is otherwise directly related to service.  In 
the absence of any such evidence, there is no basis for 
awarding service connection for left hip disability on a 
direct or presumptive basis.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.307, 3.309.

Regarding secondary service connection, there is no competent 
medical evidence of record indicating that the veteran's 
service-connected left knee disability caused or aggravated 
his left hip disability.  The May 2001 evaluation and the 
December 2002 VA examination both noted the veteran's belief 
that he had a left hip disability related to his left knee 
disability, however on both examinations no left hip 
pathology was found.  The August 2005 VA examiner, while 
noting X-ray evidence of osteoarthritis of the hips, found a 
significant discrepancy between the veteran's subjective 
complaints and the objective findings; he was unable to 
resolve the issue of causation due to the inconsistent 
examination and the veteran's symptom amplification.  Thus, 
the record contains no objective evidence of a nexus between 
the veteran's service-connected left knee disability and 
currently identifiable left hip pathology.

Although the veteran contends that his current left hip 
disability is related to his left knee disability, as a 
layperson, his contentions are not competent evidence of a 
medical causation or nexus.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Given the absence of any competent 
evidence showing that the veteran's left hip disability was 
caused or aggravated by his service connected left knee 
disability and the presence of specific competent evidence 
weighing against such causation or aggravation, secondary 
service connection for left hip disability is not warranted.  
38 C.F.R. § 3.310(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In summary, given that service connection for left hip 
disability is not warranted on a direct, presumptive or 
secondary basis, the preponderance of the evidence is against 
this claim and it must be denied.

Low Back

The veteran has also alleged that he has a low back 
disability that is secondary to his service-connected left 
knee disability.  The threshold requirement in any claim of 
service connection, direct or secondary, is that there must 
be competent evidence of the disability for which service 
connection is sought.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)

X-rays of the veteran's lumbar spine of record have been 
consistently negative, and the only diagnosis of a low back 
condition of record is of low back pain.  No examination 
produced a diagnosis of an underlying chronic disability 
entity (e.g. arthritis, lumbosacral strain, etc.) to account 
for the pain complaints.  Pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As there 
is no competent evidence of a current chronic disability of 
the low back, the Board must conclude that the threshold 
requirement for substantiating a claim of service connection 
is not met, and the claim must be denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right knee arthritis is granted.

Service connection for a left hip disability, claimed as 
secondary to service connected left knee disability, is 
denied.

Service connection for a low back disability, claimed as 
secondary to service connected left knee disability, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


